Citation Nr: 0605868	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  96-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to disability compensation benefits for residuals 
of a myocardial infarction pursuant to 38 U.S.C.A. § 1151.



Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied disability compensation 
benefits for residuals of a myocardial infarction pursuant to 
38 U.S.C.A. § 1151.

The appeal has been the subject of a number of Board 
decisions, United States Court of Appeals for Veterans Claims 
(Court) decisions, and a decision by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  Most 
recently, the Board remanded the appeal in September 2001, 
October 2003, August 2004, and May 2005.


FINDINGS OF FACT

1.  In August 1995, the veteran filed a claim pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of a 
myocardial infarction, based on treatment at a VA medical 
facility.

2.  To the limited extent that, and only to the limited 
extent that, the veteran objectively incurred additional 
cardiovascular disability due to VA's decision to delay 
performing an elective angioplasty, entitlement to 
compensation under U.S.C.A. § 1151 is demonstrated.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for residuals of a myocardial infarction based on VA 
hospital care and medical treatment have been met to the 
limited extent that, and only to the limited extent that, the 
veteran objectively incurred additional cardiovascular 
disability due to VA's decision to delay performing an 
elective angioplasty.  38 U.S.C.A.  §§ 1151, 5103, 5103A, 
5107 (West 2002); Jackson v. Nicholson, No. 05-7057 (Fed. 
Cir. Dec. 30, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

It is contended that the veteran's July 6, 1994, myocardial 
infarction was the result of treatment he received at the VA 
Medical Center in Columbia, Missouri, from June 27 to June 
30, 1994.  It was alleged, in essence, that the veteran's 
condition at the time of his June 30, 1994, discharge was 
such that he should have been scheduled immediately for 
surgery.  Instead, the veteran was scheduled for surgery on 
July 12, 1994.  The veteran's attorney contends that the 
"Agency for Health Care and Policy Research Guideline No 7, 
Cardiac Catheterization and Myocardial Revascularization" 
recommends that patients with proximal severe subtotal 
stenosis of the left ascending/descending artery and 
depressed left ventricular function should be referred 
promptly for revascularization.  He alleges that the 
guideline also recommends that patients with significant 
coronary artery disease should be considered for prompt 
revascularization (percutaneous transluminal coronary 
angioplasty or coronary artery bypass grafting) if they have 
definite electrocardiogram changes.  He argues that the 
veteran's records from his hospitalization at the VA Medical 
Center in Columbia, Missouri, beginning on June 27, 1994, 
indicate that, based on the above recommendations, prompt 
revascularization should have been undertaken rather than 
scheduling the procedure for two weeks later.

A review of the evidence shows that in June 1993, the veteran 
had an acute inferolateral myocardial infarction.  He was 
treated initially at the Stormont-Vail Regional Medical 
Center and was later transferred to the VA Medical Center in 
Topeka, Kansas.  He was discharged from the VA Medical Center 
asymptomatic and in stable condition.  His diagnoses were 
acute true posterior myocardial infarction, type 2 diabetes 
mellitus, hypercholesterolemia, and arterial hypertension.

On May 27, 1994, the veteran was admitted to the VA Medical 
Center in Topeka. His primary diagnoses were as follows: (1) 
Acute non-Q-wave myocardial infarction, status post 
thrombolytic therapy with t-PA; (2) old coronary artery 
disease, an old inferior and true posterior myocardial 
infarction; (3) diabetes mellitus; (4) paroxysmal atrial 
fibrillation with spontaneous conversions sinus rhythm; (5) 
hypercholesterolemia; and (6) chronic smoker with nicotine 
dependence.  The veteran was scheduled to be transferred to 
the Columbia, Missouri, VA Medical Center on June 1, 1994, 
for cardiac catheterization; however, he changed his mind.  
After consultation, the veteran agreed to go to the Columbia 
VA Medical Center on June 27, 1994, for cardiac 
catheterization.  The veteran was discharged from the Topeka 
VA Medical Center on June 6, 1994.

On June 27, 1994, the veteran was admitted to the Columbia, 
Missouri, VA Medical Center.  Cardiac catheterization 
revealed two vessel coronary artery disease with mild left 
ventricular dysfunction.  A cardiothoracic surgery consult 
was obtained, and it was decided that the veteran would 
benefit from percutaneous transluminal coronary angioplasty 
of the right coronary artery.  It was decided to admit the 
veteran at a later date for the procedure.  The veteran was 
discharged on June 30, 1994, in stable condition; he was 
ambulating easily with no chest pain and no palpitations.  He 
was scheduled to be admitted on July 11, 1994, and undergo 
the percutaneous transluminal coronary angioplasty of the 
right coronary artery on July 12.

On July 6, 1994, the veteran was brought to the VA Medical 
Center in Topeka, Kansas, complaining of prolonged chest and 
jaw pain.  He was admitted to the intensive care unit and 
placed on heparin.  His cardiac enzymes were consistent with 
a myocardial infarction.  He was transferred to St. Francis 
Hospital for further care.

On July 8, 1994, the veteran was transferred back to the 
Topeka VA Medical Center where he remained hospitalized until 
July 18.  It was indicated that while at the St. Francis 
Hospital, the veteran had undergone emergency transvenous 
temporary pacing, as well as emergency coronary arteriography 
and percutaneous transluminal coronary angioplasty of the 
right coronary artery.  The coronary arteriography showed a 
normal left main coronary artery.  The left anterior 
descending coronary artery was normal apart from the presence 
of minor irregularities.  It was reported that the veteran 
had a large circumflex artery with a normal obtuse marginal-
I.  The second obtuse marginal was occluded.  There was a 
total occlusion of the right coronary artery.  The right 
coronary artery had been patent at the time of the heart 
catheterization.  The veteran underwent successful 
percutaneous transluminal coronary angioplasty of the right 
coronary artery.  A left ventriculogram done at the same time 
revealed inferior akinesis with an ejection fraction of about 
50 percent. The temporary transvenous pacing electrode was 
removed on July 7, 1994.  The veteran again developed a 
transient AV Wenckebach block.  He remained stable 
hemodynamically and free of pain following the percutaneous 
transluminal coronary angioplasty.  As noted, he was 
transferred back to the VA hospital on July 8, 1994.

At the time of the admission to the VA hospital, the 
veteran's pulse rate was 82 and his blood pressure was 
109/73. Apical impulse could not be felt.  Heart sounds 
revealed occasional irregularity due to the presence of 
second degree AV block. Jugular venous pressure was normal, 
and there was no carotid bruit.  It was noted that an 
electrocardiogram performed on July 8, 1994, at the St. 
Francis Hospital was essentially similar to the initial 
electrocardiogram on admission on July 6, 1994, apart from 
the presence of the Wenckebach block.  The electrocardiogram 
done the next day at the VA hospital showed the presence of 
an AV block which was presumed to be a Mobitz' I type of 
block.  There was no acute ST-segment change. There was 
evidence of an inferior wall myocardial infarction with 
pathological Q-waves.  There were also tall R-waves 
consistent with a true posterior myocardial infarction.

The veteran was observed in the intensive care unit.  His AV 
Wenckebach block persisted for several days.  There was no 
progression to complete heart block. On July 13, his rhythm 
had been stable for over 24 hours.  He was transferred to the 
telemetry unit where he was monitored for another 48 hours; 
his rhythm remained stable.  His ambulation was progressively 
increased, and he continued to do well. He did not have any 
chest pain or shortness of breath.  On July 18, he was 
discharged.  It was noted that he had been provided a post 
myocardial infarction patient education and instruction 
package at the time of his previous admission in June 1994.  
He was instructed to follow those instructions on this 
discharge as well. The diagnoses were (1) Acute non-Q-wave 
myocardial infarction; (2) status post percutaneous 
transluminal coronary angioplasty of right coronary artery; 
(3) coronary artery disease, status post myocardial 
infarctions in 1993 and in 1994; (4) transient 
atrioventricular Wenckebach block (resolved); and (5) 
diabetes mellitus.

In a February 1996 memorandum, the acting director of the VA 
Medical Center in Columbia, Missouri, noted that he had 
reviewed the veteran's medical records.  He stated that, 
during the hospitalization, several risk factors had been 
discussed with the veteran, including hyperlipidemia, 
smoking, diabetes, and family history.  He had also been 
educated and counseled on the risks and benefits of 
catheterization as a diagnostic tool.  It was stated that 
immediately after the cardiac catheterization, the physician 
performing the catheterization discussed the results with the 
veteran. His disease and options for a treatment plan were 
discussed with him.  It was stated that his pre interim and 
past procedure health states were stable.  The veteran 
experienced no difficulty and no chest pain.

It was indicated that the initial diagnosis and consultation 
with cardiothoracic surgery resulted in a recommendation of a 
percutaneous transluminal coronary angioplasty or directional 
coronary atherectomy, as the veteran was not a suitable 
candidate for surgery.  It was noted that many factors were 
considered in reaching a decision, including the size of the 
vessel, lesions, age, and risk factors.  It was stated that 
the veteran was informed of the findings and that a date was 
set for readmission for the procedure.  The veteran was 
instructed, post catheterization, to avoid stress activity.  
It was also noted that his activity tolerance was not to be 
assessed/resumed until after the percutaneous transluminal 
coronary angioplasty.

It was stated that on discharge the veteran received 
additional counseling on his medications which included the 
use of nitroglycerin sublingually for angina and chest pain.

It was stated that the documentation indicated that the 
veteran had been stable throughout his entire hospitalization 
without chest pain, shortness of breath, or palpitations.  It 
was noted that he was fully advised of his disease and the 
treatment plan and that he was stable at discharge. It was 
indicated that his risk factors, i.e., refusal to stop 
smoking, high cholesterol levels and uncontrolled diabetes 
contributed to an unpredictable course of events.  It was 
stated, however, that the care provided was appropriate.

A peer review was done by a physician, the report of which 
was dated in February 1996.  It was found that the level of 
care given the veteran, and recommendations made while 
hospitalized at the VA Medical Center in Columbia were 
appropriate and that most practitioners would have handled 
his case similarly.  Another physician concurred with those 
findings.

In September 2001, the Board remanded the appeal for a VA 
examination and medical opinion from a VA cardiologist who 
was not associated with the VA Medical Center in Columbia, 
Missouri.  The veteran failed to report for the examination 
scheduled in February 2002.  

The appeal was once again remanded in October 2003 for the RO 
to obtain a medical opinion from a VA cardiologist as to 
"whether it is at least as likely as not" that the veteran 
suffered additional disability, to include residuals of a 
myocardial infarction, as a result of VA's decision to delay 
coronary surgery in June 1994.  Given VA's and the 
representative's inability to locate the veteran, the above 
opinion was to be provided based solely on a review of he 
record on appeal only.

The RO, in February 2004, obtained a medical opinion from a 
staff cardiologist at the Wichita VA medical center.  
Specifically, the cardiologist found that, "[i]n my opinion, 
the decision made on June 30th, 1994, to bring the patient 
back for elective angioplasty to RCA was an appropriate and 
acceptable standard of practice in cardiology."  That opinion 
was, however, not responsive to the Board's October 2003 
inquiry because it did not answer the question presented, 
i.e., whether it was at least as likely as not that the 
appellant was discharged from the VA Medical Center "too 
soon" on June 30, 1994.  Therefore, the appeal was remanded 
again in August 2004.

An addendum dated November 2004 to address the Board's remand 
request was issued.  In that addendum, the examiner noted 
that there was no evidence found within the records of any 
current cardiac disability.  It was noted that the veteran 
failed to report twice for scheduled exercise treadmill 
testing subsequent to his May 1994 and January 1995 thallium 
stress tests; both of these noted only a fixed infero-lateral 
defect consistent with an old myocardial infarction, but were 
negative for ischemic changes.  The author noted that the 
myocardial infarction happened in May 1994 after which the 
veteran was asymptomatic, with a stable lesion at that point.  
Electively fixing the lesion at a future time was very 
appropriate and likely did not cause any change in the 
veteran's outcome.  

A cardiologist in May 2004 indicated that the veteran had his 
first myocardial infarction in 1993 due to obtuse marginal 
branch occlusion.  Despite this diagnosis the veteran 
continued to smoke and was non-compliant to secondary risk 
factor modification strategy.  In May 1994, the veteran 
suffered his second right coronary artery myocardial 
infarction.  The veteran refused heart catheterization at 
that point.  One month later he reported for elective heart 
catheterization  which showed a 90 percent right coronary 
artery lesion.  The examiner noted that appropriately, the 
cardiologist at that time made a decision for an elective 
angioplasty as no clinical or angiographic criteria of 
unstable disease was demonstrated.  In the cardiologist's 
opinion, the June 1994 decision to bring the veteran back for 
elective angioplasty to the right coronary artery was an 
appropriate and acceptable standard of practice in 
cardiology.

Because neither the February 2004 opinion from the staff 
cardiologist at the Wichita VA Medical Center nor the 
November 2004 addendum to that opinion was completely 
responsive to the Board's inquiry, the Board remanded the 
appeal once again in May 2005.

In response to the May 2005 Board remand, the claims file was 
reviewed by F.J. Weyrens, M.D., in July 2005.  Dr. Weyrens 
concluded that the veteran had a mild left ventricular 
dysfunction, which was asymptomatic at discharge from the 
hospital in June 1994.  "The degree of left ventricular 
dysfunction was similar at his catheterization of June 28th 
and at the time of his intervention on July 6th.  He did have 
a heart disability, specifically asymptomatic left 
ventricular dysfunction, otherwise termed a mild ischemic 
cardiomyopathy.  He also had cerebrovascular disease, which 
Dr. Weyrens believed was unrelated to his cardiomyopathy.  It 
may relate to his paroxysmal atrial fibrillation."

Dr. Weyrens noted that there was a 50/50 likelihood that the 
veteran's myocardial infarction was caused or aggravated by 
the decision to delay surgery to July 12, 1994.

Dr. Weyrens summarized that it was unlikely that the veteran 
suffered additional disability as a result of the VA's 
decision to discharge him on June 30, 1994.  This was 
probably due to the timely and effective intervention which 
was performed at the time of his myocardial infarction.  He 
did not appear to suffer significant additional myocardial 
injury.  His ejection fraction did not fall appreciably.  His 
peak CPK was not very high.  He had no clinical evidence of 
deteriorating ventricular function.  His performance on 
subsequent stress testing demonstrated preserved exercise 
tolerance and normal ventricular size.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the March 1996 decision, he is not prejudiced 
by such failure in light of the decision reached below.  In 
this regard, in light of the decision below, the written 
notice provided in October 2004 fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the parties to submit all pertinent evidence in their 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development to include attempting to conduct appropriate 
examinations.  Hence, VA has fulfilled its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria

Entitlement to compensation is established under 38 U.S.C.A § 
1151 when it is determined that there is additional 
disability or death resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination. Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  See 38 CFR § 3.358; Brown v. 
Gardner, 115 S. Ct. 552 (1993); 130 L. Ed.2d 462 (1993).

This veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 was filed in August 1995, and the under 
the version of the law applicable to this case, compensation 
under 38 U.S.C.A. § 1151 did not require any showing of fault 
on the part of VA.  Rather, it required merely that there be 
a causal connection between the medical or surgical treatment 
and the injury.  38 U.S.C.A. § 1151 (West 1991); Brown.  All 
claims for benefits under § 1151 filed prior to October 1, 
1997 must be adjudicated under the provisions of § 1151 as 
they existed prior to that date.  See VAOPGCPREC 40-97, 63 
Fed. Reg. 31263 (1998).

For claims filed prior to October 1, 1997, 38 U.S.C.A. § 1151 
provided, in pertinent part, that: Where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, medical or surgical treatment, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
under this chapter shall be awarded in the same manner as if 
such disability or aggravation were service-connected.  38 
U.S.C.A. § 1151 (effective prior to October 1, 1997).

In Jackson v. Nicholson, No. 05-7057 (Fed. Cir. Dec. 30, 
2005), the United States Federal Circuit Court of Appeals 
examined the version of 38 U.S.C.A. § 1151 that is applicable 
to this case.  Therein, the Federal Circuit held that when an 
appellant files a claim, compensation may be paid where a 
claimant "suffered an injury, or an aggravation of an 
injury, as the result of hospitalization...."  With respect to 
the meaning of the phrase "as the result of 
hospitalization," the Federal Circuit held that this 
language does not require that the injuries have been caused 
by actions of the VA, but instead encompasses events that 
occur during a stay at a hospital.  The word "result" only 
implies a causal connection, not fault, although the injury 
cannot result from the veteran's own willful misconduct. 

Analysis

It is contended that the veteran's July 6, 1994, myocardial 
infarction was the result of treatment he received at the VA 
Medical Center in Columbia, Missouri, from June 27 to June 
30, 1994.  It is alleged, in essence, that the veteran's 
cardiovascular condition at the time of his June 30, 1994, 
discharge was such that he should have been scheduled for 
immediate surgery.

The evidence of record strongly suggests that the care 
provided by VA in June 1994 was appropriate, that it met the 
standard of the community, and that the decision to discharge 
the veteran and delay the angioplasty was appropriate from 
the perspective of the appellant's cardiovascular health.  
Still, in light of Gardner and Jackson VA is held to a higher 
standard under 38 U.S.C.A. § 1151.  That is, unless there is 
a showing of willful misconduct on the part of the veteran, 
VA is responsible for any injury however slight sustained as 
the result of VA care provided, or as a result of a medical 
decision not to provide care.  

In this regard, in July 2005, F.J. Weyrens, M.D., opined that 
it was unlikely that the veteran suffered additional 
disability as a result of VA's decision to discharge him on 
June 30, 1994.  The lack of disability was judged to probably 
be due to the timely and effective intervention which was 
performed at the time of his myocardial infarction.  
Significantly, however, while Dr. Weyrens found that the 
veteran did not appear to suffer significant additional 
myocardial injury, or an appreciable decrease in his ejection 
fraction, Dr. Weyrens did not totally rule out the 
possibility that the delay caused the veteran some additional 
degree, however slight, of additional myocardial injury.  Dr. 
Weyrens further did not totally rule out the possibility that 
some decline, however slight, in the appellant's ejection 
fraction was due to the delay in performing an elective 
angioplasty.  Hence, in light of the doctrine of reasonable 
doubt, and in light of the Gardner and Jackson decisions 
which apply to this unique case, some additional disability, 
which has yet to be objectively measured, was incurred due to 
the VA hospital's decision to delay surgery.  Accordingly, 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a myocardial infarction based on VA hospital 
care and medical treatment is warranted to the limited extent 
that, and only to the limited extent that, the veteran 
objectively incurred additional measurable cardiovascular 
disability due to VA's decision to delay performing an 
elective angioplasty.  Any award of compensation is subject 
to the veteran reporting for all appropriate examinations, 
and subject to the laws and regulations governing the award 
of monetary benefits.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a myocardial infarction based on VA hospital care and medical 
treatment have been met to the limited extent that, and only 
to the limited extent that, the veteran objectively incurred 
additional measurable cardiovascular disability due to VA's 
decision to delay performing an elective angioplasty.  Any 
award of compensation is subject to the veteran reporting for 
all appropriate examinations, and subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


